IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LEE BLANKENSHIP, )
)
Plaintiff, ) No. 17 C 6246
Vv. )
) Judge Andrea R. Wood
THE CITY OF JOLIET, et al., )
) Magistrate Judge Mary M. Rowland
Defendants )

MOTION FOR INSTRUCTIONS

Stephen L. Tyma, appointed counsel for Plaintiff Lee Blankenship, pursuant to Fed. R. Civ.
P. 6(b) and other authorities, hereby requests that the Court provide instructions to counsel and, if
the Court deems it appropriate, an extension of time from the December 7, 2018 date for filing an
amended complaint in this matter. In support of his request, counsel represents as follows:

1. On September 11, 2018, after hearing a report on the status of Plaintiffs criminal case
and, in particular, the delay for dealing with his appeal from his criminal conviction which results
from the events alleged in the original pro se complaint in this matter, the Court entered an order
which, among other things, set November 15, 2018 as the deadline by which Plaintiff is to file his
amended complaint in this proceeding.

2. Counsel moved for an extension of time from the November 15, 2018 date in light
of a serious family matter which had prevented counsel from attending to the task of preparing an
amended complaint.

3. Counsel has since been unable to communicate with Plaintiff regarding amendment
of the original complaint. Counsel has called Plaintiff's cellular phone number several times and

has been unable to speak directly to Plaintiff. Counsel left voice messages each time asking Plaintiff
to contact him and explaining why counsel needed to talk to him. Plaintiffhas thus far returned none
of these messages. Counsel has also sent a letter to Plaintiff at an address in Joliet which Plaintiff
told counsel was his mother’s home and which was his own residence after he was released from
custody in May 2018. The letter explained why counsel needed to speak with Plaintiff and stressed
the necessity for Plaintiff to contact him as soon as possible. Plaintiff has yet to respond to the letter.

4. Plaintiff's participation in the process of amending the complaint is absolutely
necessary. The original complaint names fourteen individual defendants, some by last name only,
but did not indicate which of the individual defendants were responsible for any of the acts which
Plaintiff alleged were wrongful. Counsel is unable to sort out which defendants might be named in
which of the various causes of action which Plaintiff attempted to plead in the original complaint and
therefore cannot ascertain if Plaintiff can actually maintain claims.

5. On March 8, 2018, counsel informed the Court that he had been contacted by an
attorney who represented that the City of Joliet was his client and that he was aware of the filing of
the complaint in this matter. Counsel has since spoken several times to this attorney, Michael
Bersani of Hervas, Condon & Bersani, most recently on December 5, 2018. In that conversation,
Mr. Bersani informed counsel that his clients would decline the request that they enter into a tolling
agreement but offered to accept waivers of service of summons for the City of Joliet and for the
individual police officers. Mr. Bersani declined a request to provide any information about the
individual defendants but noted that, because their surnames were relatively uncommon, it would
likely be easy to identify the officers in question and that the waivers would provide additional name
information for those defendants named by surname only. The December 5, 2018 conversation was

cordial, cooperative and professional in tone, and counsel believes that Mr. Bersani’s position is not
unreasonable under the circumstances.

6. In amotion to extend the November 15, 2018 filing date set by the Court’s September
11, 2018 Order, counsel noted that he previously has had difficulty communicating with his client
regarding the client’s review of draft documents. As of that time, the difficulty merely was one of
the amount of time it took for counsel to reach Plaintiff and was not due to any fault of client or
counsel. Plaintiff has been able to secure gainful employment, but his hours and the conditions of
employment were such that he is not able to communicate with counsel during normal business
hours and, given Plaintiffs status and the nature of his employment, Plaintiff was not in a position
to ask his employer for extended time during the normal work day. However, Plaintiff has never
informed counsel of where he is employed, so counsel is unable to contact him through his employer.

7. The relief sought in the present motion is not requested for purposes of delay other
than to accommodate the circumstances described above, and the instructions and any attendant
extension sought will not prejudice defendants, as no defendant has been served with process or
appeared in this matter.

For the foregoing reasons, counsel, on behalf of and in the interests of Plaintiff Lee
Blankenship, requests that the Court instruct him regarding the matter of preparation of an amended
complaint and, if the Court deems it appropriate, extend the date by which Plaintiff is to file his
amended complaint in this matter, and that the Court grant such other relief as the Court deems to

be equitable and just under the circumstances.
Dated: December 13, 2018
Plaintiff Lee Blankenship

By: (hen

His attorney

Stephen L. Tyma (styma@tymalaw.com)
Stephen L. Tyma, P.C.

105 West Madison Street, Suite 2200
Chicago, Illinois 60602-4648

(312) 372-3920

Illinois ARDC No. 6188452

Attorney for Plaintiff Lee Blankenship

§:\Client Files\Current\Litigation\Blankenship\Motinst.wpd
12132018-0412PM
